
      
        DEPARTMENT OF HOMELAND SECURITY
        Coast Guard
        33 CFR Part 100
        [Docket Number USCG-2021-0137]
        RIN 1625-AA08
        Special Local Regulation; North Atlantic Ocean, Ocean City, MD
        
          AGENCY:
          Coast Guard, DHS.
        
        
          ACTION:
          Notice of proposed rulemaking.
        
        
          SUMMARY:
          The Coast Guard is proposing to establish special local regulations for certain waters of the North Atlantic Ocean. This action is necessary to provide for the safety of life on these navigable waters located at Ocean City, MD, during a high-speed power boat racing event on May 2, 2021. This proposed rulemaking would prohibit persons and vessels from being in the regulated area unless authorized by the Captain of the Port Maryland-National Capital Region or Coast Guard Event Patrol Commander. We invite your comments on this proposed rulemaking.
        
        
          DATES:
          Comments and related material must be received by the Coast Guard on or before April 2, 2021.
        
        
          ADDRESSES:

          You may submit comments identified by docket number USCG-2021-0137 using the Federal eRulemaking Portal at https://www.regulations.gov. See the “Public Participation and Request for Comments” portion of the SUPPLEMENTARY INFORMATION section for further instructions on submitting comments.
        
        
          FOR FURTHER INFORMATION CONTACT:

          If you have questions about this proposed rulemaking, call or email MST2 Shaun Landante, U.S. Coast Guard Sector Maryland-National Capital Region; telephone 410-576-2570, email D05-DG-SectorMD-NCR-MarineEvents@uscg.mil.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. Table of Abbreviations
        
        
          CFR Code of Federal Regulations
          COTP Captain of the Port
          DHS Department of Homeland Security
          FR Federal Register
          NPRM Notice of proposed rulemaking
          PATCOM Patrol Commander
          § Section 
          U.S.C. United States Code
        
        II. Background, Purpose, and Legal Basis

        OPA Racing LLC of Brick Township, NJ, has notified the Coast Guard that it will be conducting the Ocean City Offshore Grand Prix from 12 p.m. to 5 p.m. on May 2, 2021. The high-speed power boat event consists of approximately 40 participating offshore race boats of various classes, 21 to 50 feet in length, operating along a designated, marked racetrack-type course located in the North Atlantic Ocean, at Ocean City, MD. Hazards from the high-speed power boat racing event include participants operating near a designated navigation channel, as well as injury to persons and damage to property that involve vessel mishaps during high-speed power boat races conducted on navigable waters located near the shoreline. The Captain of the Port (COTP) Maryland-National Capital Region has determined that potential hazards associated with the high-speed power boat races would be a safety concern for anyone intending to operate within certain waters of the North Atlantic Ocean at Ocean City, MD, operating in or near the event area. The Coast Guard is requesting that interested parties provide comments within a shortened comment period of 15 days instead of the more typical 30 days for this notice of proposed rulemaking. The Coast Guard believes a shortened comment period is necessary and reasonable to ensure the Coast Guard has time to review and respond to any significant comments submitted by the public in response to the NPRM and has final rule in effect in time for the scheduled event.
        The purpose of this rulemaking is to protect event participants, non-participants, and transiting vessels before, during, and after the scheduled event. The Coast Guard proposes this rulemaking under authority in 46 U.S.C. 70034 (previously 33 U.S.C. 1231).
        III. Discussion of Proposed Rule
        The COTP Maryland-National Capital Region proposes to establish special local regulations from 10 a.m. through 6 p.m. on May 2, 2021. There is no alternate date planned for this event. The regulated area would cover all navigable waters of the North Atlantic Ocean, within an area bounded by the following coordinates: Commencing at a point near the shoreline at latitude 38°21′42″ N, longitude 075°04′11″ W, thence east to latitude 38°21′33″ N, longitude 075°03′10″ W, thence southwest to latitude 38°19′25″ N, longitude 075°04′02″ W, thence west to the shoreline at latitude 38°19′35″ N, longitude 075°05′02″ W, at Ocean City, MD. The regulated area is approximately 4,500 yards in length and 1,600 yards in width.
        This proposed rule provides additional information about areas within the regulated area and their definitions. These areas include “Race Area,” “Buffer Area,” and “Spectator Area.”
        The proposed size of the regulated area are intended to ensure the safety of life on these navigable waters before, during, and after the high-speed power boat racing event, scheduled from 12 p.m. to 5 p.m. on May 2, 2021. The COTP and the Coast Guard Event Patrol Commander (PATCOM) would have authority to forbid and control the movement of all vessels and persons, including event participants, in the regulated area. When hailed or signaled by an official patrol, a vessel or person in the regulated area would be required to immediately comply with the directions given by the COTP or Event PATCOM. If a person or vessel fails to follow such directions, the Coast Guard may expel them from the area, issue them a citation for failure to comply, or both.
        Except for Ocean City Grand Prix participants and vessels already at berth, a vessel or person would be required to get permission from the COTP or Event PATCOM before entering the regulated area. Vessel operators can request permission to enter and transit through the regulated area by contacting the Event PATCOM on VHF-FM channel 16. Vessel traffic would be able to safely transit the regulated area once the Event PATCOM deems it safe to do so. A person or vessel not registered with the event sponsor as a participant or assigned as official patrols would be considered a spectator. Official Patrols are any vessel assigned or approved by the Commander, Coast Guard Sector Maryland-National Capital Region with a commissioned, warrant, or petty officer on board and displaying a Coast Guard ensign.
        If permission is granted by the COTP or Event PATCOM, a person or vessel would be allowed to enter the regulated area or pass directly through the regulated area as instructed. Vessels would be required to operate at a safe speed that minimizes wake while within the regulated area. Official patrol vessels will direct spectator vessels while within the regulated area. Only participant vessels and official patrol vessels would be allowed to enter the race area.
        The regulatory text we are proposing appears at the end of this document.
        IV. Regulatory Analyses
        We developed this proposed rule after considering numerous statutes and Executive orders related to rulemaking. Below we summarize our analyses based on a number of these statutes and Executive orders, and we discuss First Amendment rights of protestors.
        A. Regulatory Planning and Review
        Executive Orders 12866 and 13563 direct agencies to assess the costs and benefits of available regulatory alternatives and, if regulation is necessary, to select regulatory approaches that maximize net benefits. This NPRM has not been designated a “significant regulatory action,” under Executive Order 12866. Accordingly, the NPRM has not been reviewed by the Office of Management and Budget (OMB).
        This regulatory action determination is based on the size and location of the regulated area. Vessel traffic would be able to safely transit around this regulated area, which would impact a small designated area of the North Atlantic Ocean for 8 hours. The Coast Guard would issue a Broadcast Notice to Mariners via VHF-FM marine channel 16 about the status of the regulated area. Moreover, the rule would allow vessels to seek permission to enter the regulated area, and vessel traffic would be able to safely transit the regulated area once the Event PATCOM deems it safe to do so.
        B. Impact on Small Entities
        The Regulatory Flexibility Act of 1980, 5 U.S.C. 601-612, as amended, requires Federal agencies to consider the potential impact of regulations on small entities during rulemaking. The term “small entities” comprises small businesses, not-for-profit organizations that are independently owned and operated and are not dominant in their fields, and governmental jurisdictions with populations of less than 50,000. The Coast Guard certifies under 5 U.S.C. 605(b) that this proposed rule would not have a significant economic impact on a substantial number of small entities.
        While some owners or operators of vessels intending to transit the safety zone may be small entities, for the reasons stated in section IV.A above, this proposed rule would not have a significant economic impact on any vessel owner or operator.

        If you think that your business, organization, or governmental jurisdiction qualifies as a small entity and that this rule would have a significant economic impact on it, please submit a comment (see ADDRESSES) explaining why you think it qualifies and how and to what degree this rule would economically affect it.

        Under section 213(a) of the Small Business Regulatory Enforcement Fairness Act of 1996 (Pub. L. 104-121), we want to assist small entities in understanding this proposed rule. If the rule would affect your small business, organization, or governmental jurisdiction and you have questions concerning its provisions or options for compliance, please call or email the person listed in the FOR FURTHER INFORMATION CONTACT section. The Coast Guard will not retaliate against small entities that question or complain about this proposed rule or any policy or action of the Coast Guard.
        C. Collection of Information
        This proposed rule would not call for a new collection of information under the Paperwork Reduction Act of 1995 (44 U.S.C. 3501-3520).
        D. Federalism and Indian Tribal Governments

        A rule has implications for federalism under Executive Order 13132 (Federalism), if it has a substantial direct effect on the States, on the relationship between the National Government and the States, or on the distribution of power and responsibilities among the various levels of government. We have analyzed this proposed rule under that Order and have determined that it is consistent with the fundamental federalism principles and preemption requirements described in Executive Order 13132.

        Also, this proposed rule does not have tribal implications under Executive Order 13175 (Consultation and Coordination with Indian Tribal Governments) because it would not have a substantial direct effect on one or more Indian tribes, on the relationship between the Federal Government and Indian tribes, or on the distribution of power and responsibilities between the Federal Government and Indian tribes. If you believe this proposed rule has implications for federalism or Indian tribes, please call or email the person listed in the FOR FURTHER INFORMATION CONTACT section.
        E. Unfunded Mandates Reform Act
        The Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531-1538) requires Federal agencies to assess the effects of their discretionary regulatory actions. In particular, the Act addresses actions that may result in the expenditure by a State, local, or tribal government, in the aggregate, or by the private sector of $100,000,000 (adjusted for inflation) or more in any one year. Though this proposed rule would not result in such an expenditure, we do discuss the effects of this rule elsewhere in this preamble.
        F. Environment

        We have analyzed this proposed rule under Department of Homeland Security Directive 023-01, Rev. 1, associated implementing instructions, and Environmental Planning COMDTINST 5090.1 (series), which guide the Coast Guard in complying with the National Environmental Policy Act of 1969 (42 U.S.C. 4321-4370f), and have made a preliminary determination that this action is one of a category of actions that do not individually or cumulatively have a significant effect on the human environment. This proposed rule involves implementation of regulations within 33 CFR part 100 applicable to organized marine events on the navigable waters of the United States that could negatively impact the safety of waterway users and shore side activities in the event area lasting for eight hours. Normally such actions are categorically excluded from further review under paragraph L61 of Appendix A, Table 1 of DHS Instruction Manual 023-01-001-01, Rev. 1. A preliminary Record of Environmental Consideration supporting this determination is available in the docket. For instructions on locating the docket, see the ADDRESSES section of this preamble. We seek any comments or information that may lead to the discovery of a significant environmental impact from this proposed rule.
        G. Protest Activities

        The Coast Guard respects the First Amendment rights of protesters. Protesters are asked to call or email the person listed in the FOR FURTHER INFORMATION CONTACT section to coordinate protest activities so that your message can be received without jeopardizing the safety or security of people, places, or vessels.
        V. Public Participation and Request for Comments
        We view public participation as essential to effective rulemaking, and will consider all comments and material received during the comment period. Your comment can help shape the outcome of this rulemaking. If you submit a comment, please include the docket number for this rulemaking, indicate the specific section of this document to which each comment applies, and provide a reason for each suggestion or recommendation.

        We encourage you to submit comments through the Federal eRulemaking Portal at https://www.regulations.gov. If your material cannot be submitted using https://www.regulations.gov, call or email the person in the FOR FURTHER INFORMATION CONTACT section of this document for alternate instructions.
        We accept anonymous comments. Comments we post to https://www.regulations.gov will include any personal information you have provided. For more about privacy and submissions in response to this document, see DHS's eRulemaking System of Records notice (85 FR 14226, March 11, 2020).

        Documents mentioned in this NPRM as being available in the docket, and public comments, will be in our online docket at https://www.regulations.gov and can be viewed by following that website's instructions. We review all comments received, but we will only post comments that address the topic of the proposed rule. We may choose not to post off-topic, inappropriate, or duplicate comments that we receive. If you go to the online docket and sign up for email alerts, you will be notified when comments are posted or a final rule is published.
        
          List of Subjects in 33 CFR Part 100
          Marine safety, Navigation (water), Reporting and recordkeeping requirements, Waterways.
        
        
        For the reasons discussed in the preamble, the Coast Guard is proposing to amend 33 CFR part 100 as follows:
        
          PART 100—SAFETY OF LIFE ON NAVIGABLE WATERS
        
        
          1. The authority citation for part 100 continues to read as follows:
          
            Authority: 
             46 U.S.C. 70041;33 CFR 1.05-1.
          
          
          2. Add § 100.501T05-0137 to read as follows:
          
            § 100.501T05-0137 
            Special Local Regulation; North Atlantic Ocean, Ocean City, MD.
            (a) Locations. All coordinates reference Datum NAD 1983. (1) Regulated area. All navigable waters of the North Atlantic Ocean, within an area bounded by the following coordinates: Commencing at a point near the shoreline at position latitude 38°21′42″ N, longitude 075°04′11″ W; thence east to latitude 38°21′33″ N, longitude 075°03′10″ W; thence southwest to latitude 38°19′25″ N, longitude 075°04′02″ W; thence west to the shoreline at latitude 38°19′35″ N, longitude 075°05′02″ W, at Ocean City, MD. The race area, buffer area, and spectator area are within the regulated area.
            (2) Race Area. The race area is a polygon in shape measuring approximately 3,500 yards in length by 350 yards in width. The area is bounded by a line commencing at position latitude 38°19′46.85″ N, longitude 075°04′43.28″ W, thence east to latitude 38°19′44.23″ N, longitude 075°04′29.89″ W, thence north and parallel to Ocean City, MD shoreline to latitude 38°21′23.24″ N, longitude 075°03′48.87″ W, thence west to latitude 38°21′25.12″ N, longitude 075°04′02.45″ W; thence south to the point of origin.
            (3) Buffer Area. The buffer zone is a polygon in shape measuring approximately 500 yards in all directions surrounding the entire race area described in the preceding paragraph of this section. The area is bounded by a line commencing at a point near the shoreline at position latitude 38°21′42″ N, longitude 075°04′11″ W; thence east to latitude 38°21′35″ N, longitude 075°03′24″ W; thence southwest to latitude 38°19′28″ N, longitude 075°04′17″ W; thence west to the shoreline at latitude 38°19′35″ N, longitude 075°05′02″ W, at Ocean City, MD.
            
            (4) Spectator Area. The designated spectator area is a polygon in shape measuring approximately 3,500 yards in length by 350 yards in width. The area is bounded by a line commencing at position latitude 38°19′40″ N, longitude 075°04′12″ W, thence east to latitude 38°19′37″ N, longitude 075°03′59″ W, thence northeast to latitude 38°21′17″ N, longitude 075°03′17″ W, thence west to latitude 38°21′20″ N, longitude 075°03′31″ W, thence southwest to point of origin.
            (b) Definitions. As used in this section:
            
              Buffer Area is a neutral area that surrounds the perimeter of the Race Area within the regulated area described by this section. The purpose of a buffer zone is to minimize potential collision conflicts with marine event participants or race boats and spectator vessels or nearby transiting vessels. This area provides separation between a Race Area and a specified Spectator Area or other vessels that are operating in the vicinity of the regulated area established by the special local regulations.
            
              Captain of the Port (COTP) Maryland-National Capital Region means the Commander, U.S. Coast Guard Sector Maryland-National Capital Region or any Coast Guard commissioned, warrant or petty officer who has been authorized by the COTP to act on his behalf.
            
              Event Patrol Commander or Event PATCOM means a commissioned, warrant, or petty officer of the U.S. Coast Guard who has been designated by the Commander, Coast Guard Sector Maryland-National Capital Region.
            
              Official Patrol means any vessel assigned or approved by Commander, Coast Guard Sector Maryland-National Capital Region with a commissioned, warrant, or petty officer on board and displaying a Coast Guard ensign.
            
              Participant means a person or vessel registered with the event sponsor as participating in the Ocean City Grand Prix or otherwise designated by the event sponsor as having a function tied to the event.
            
              Race Area is an area described by a line bound by coordinates provided in latitude and longitude that outlines the boundary of a race area within the regulated area defined by this section.
            
              Spectator means a person or vessel not registered with the event sponsor as participants or assigned as official patrols.
            (c) Special local regulations: (1) The COTP Maryland-National Capital Region or Event PATCOM may forbid and control the movement of all vessels and persons, including event participants, in the regulated area. When hailed or signaled by an official patrol, a vessel or person in the regulated area shall immediately comply with the directions given by the patrol. Failure to do so may result in the Coast Guard expelling the person or vessel from the area, issuing a citation for failure to comply, or both. The COTP Maryland-National Capital Region or Event PATCOM may terminate the event, or a participant's operations at any time the COTP Maryland-National Capital Region or Event PATCOM believes it necessary to do so for the protection of life or property.
            (2) Except for participants and vessels already at berth, a person or vessel within the regulated area at the start of enforcement of this section must immediately depart the regulated area.
            (3) A spectator must contact the Event PATCOM to request permission to either enter or pass through the regulated area. The Event PATCOM, and official patrol vessels enforcing this regulated area, can be contacted on marine band radio VHF-FM channel 16 (156.8 MHz) and channel 22A (157.1 MHz). If permission is granted, the spectator must pass directly through the regulated area as instructed by Event PATCOM. A vessel within the regulated area must operate at safe speed that minimizes wake.
            (4) Only participant vessels and official patrol vessels are allowed to enter the race area.
            (5) A person or vessel that desires to transit, moor, or anchor within the regulated area must obtain authorization from the COTP Maryland-National Capital Region or PATCOM. A person or vessel seeking such permission can contact the COTP Maryland-National Capital Region at telephone number 410-576-2693 or on Marine Band Radio, VHF-FM channel 16 (156.8 MHz) or the PATCOM on Marine Band Radio, VHF-FM channel 16 (156.8 MHz).
            (6) The Coast Guard will publish a notice in the Fifth Coast Guard District Local Notice to Mariners and issue a marine information broadcast on VHF-FM marine band radio announcing specific event date and times.
            (d) Enforcement officials. The Coast Guard may be assisted with marine event patrol and enforcement of the regulated area by other Federal, State, and local agencies.
            (e) Enforcement period. This section will be enforced from 10 a.m. to 6 p.m. on May 2, 2021.
          
        
        
          Dated: March 12, 2021.
          Joseph B. Loring,
          Captain, U.S. Coast Guard, Captain of the Port Maryland-National Capital Region.
        
      
      [FR Doc. 2021-05595 Filed 3-17-21; 8:45 am]
      BILLING CODE 9110-04-P
    
  